Case: 13-60752      Document: 00512745815         Page: 1    Date Filed: 08/26/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 13-60752                                   FILED
                                  Summary Calendar                           August 26, 2014
                                                                              Lyle W. Cayce
                                                                                   Clerk
LILIANA NAOMI CONTRERAS-CONTRERAS,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A087 449 078


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Liliana Naomi Contreras-Contreras has filed a petition for review of the
decision denying her applications for asylum and withholding of removal. She
argues that the Board of Immigration Appeals (BIA) and the Immigration
Judge (IJ) misapplied the law in denying her applications. Contreras does not
renew her argument that she is entitled to relief under the Convention Against




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 13-60752   Document: 00512745815      Page: 2   Date Filed: 08/26/2014


                                  No. 13-60752

Torture; therefore, any such argument is deemed waived.             See Thuri v.
Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004).
       We review the conclusion that Contreras is not eligible for asylum or
withholding of removal for substantial evidence, and reversal is not proper
unless “any reasonable adjudicator would be compelled to conclude to the
contrary.” 8 U.S.C. § 1252(b)(4)(B); see Chen v. Gonzales, 470 F.3d 1131, 1134
(5th Cir. 2006). Because the BIA adopted and affirmed the IJ’s decision, we
may review both the decisions of the BIA and the IJ. Wang v. Holder, 569 F.3d
531, 536 (5th Cir. 2009).
       A discretionary grant of asylum may be afforded to a “refugee,” which is
defined as a person who is outside of his country who is unable or unwilling to
return “because of persecution or a well-founded fear of persecution,” and who
has demonstrated that “race, religion, nationality, membership in a particular
social group, or political opinion was or will be at least one central reason” for
the persecution. See Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th Cir.
2012) (citing 8 U.S.C. § 1101(a)(42)(A)); see also 8 U.S.C. § 1158(b)(1). To obtain
withholding of removal, an applicant must meet the higher burden of showing
that it is more likely than not that his life or freedom would be threatened by
persecution on account of race, religion, nationality, membership in a
particular social group, or political opinion. Orellana-Monson, 685 F.3d at 518.
Because the showing required to establish eligibility for withholding of
removal is higher than that required to establish eligibility for asylum, the
failure to establish eligibility for asylum forecloses eligibility for withholding.
Id.
       For the first time in this petition for review, Contreras argues that the
BIA and the IJ erred in finding that she was not a member of a protected group
because she is a member of a social group made up of young females targeted



                                        2
    Case: 13-60752     Document: 00512745815     Page: 3   Date Filed: 08/26/2014


                                  No. 13-60752

by criminal organizations for sexual abuse. Contreras failed to raise this
contention before the BIA; therefore, it is not exhausted and this court lacks
jurisdiction to consider it. See 8 U.S.C. § 1252(d)(1). Further, as it is her sole
assertion of membership in a protected group, Contreras cannot show
persecution “because of,” or “on account of” her membership in a particular
social group.   See § 1252(b)(4)(B); Orellana-Monson, 685 F.3d at 518-19.
Accordingly, we find it unnecessary to consider Contreras’s additional
argument that she has a well-founded fear of persecution if she returns to
El Salvador. See, e.g., Gonzalez-Hernandez v. Ashcroft, 98 F. App’x 345, 346-
47 (5th Cir. 2004) (declining to address issue of future persecution where
petitioner failed to show membership in a protected group). The petition for
review is DENIED.




                                        3